t c memo united_states tax_court jag brokerage inc petitioner v commissioner of internal revenue respondent docket no 17743-11l filed date r moves for summary_judgment in his favor because the only issue p raised in this action to review r's determination to proceed with the collection of unpaid taxes is a challenge to the amounts of petitioner's underlying tax_liabilities which issue r argues p cannot raise because it received a statutory_notice_of_deficiency deficiency_notice see sec_6330 p is a corporation however and r claims that he mailed the deficiency_notice to p at what we presume to be its last_known_address with copies to two individuals at least one of whom appears to be an officer of p r relies on a declaration and the common_law mailbox rule to establish that there is no genuine dispute as to the material fact that p received the deficiency_notice however as to the mailings to the individuals a postal service form_3877 identifies the items mailed as statutory notices of claim disallowance not deficiency notices while the item mailed to p is identified on the postal service form_3877 as a deficiency_notice the question remains whether with respect to p an artificial person receipt for purposes of sec_6330 means receipt by an individual authorized to act on its behalf of p while p did not respond to the motion and we might therefore conclude that it has failed to rebut the inference to be drawn from the mailbox rule and thus has failed to show that there is a dispute as to a material fact given the uncertainty as to the relevance of receipt by someone authorized to act for the corporation we are hesitant to and will not grant the motion held the motion for summary_judgment will be denied john a gotti and kim gotti for petitioner james p a caligure and peggy j gartenbaum for respondent memorandum opinion halpern judge this case is before us to review a determination by respondent's appeals_office appeals to proceed with collection of petitioner's unpaid federal_income_tax additions to tax and penalties for through years in issue respondent moved motion for summary_judgment in his favor petitioner was ordered to respond but did not we shall nevertheless deny the motion all section references are to the internal_revenue_code presently in effect and all rule references are to the tax_court rules_of_practice and procedure summary_judgment is a procedure used to expedite litigation it is intended to avoid unnecessary and expensive trials it is not however a substitute for trial it should not be used to resolve genuine disputes over issues of material fact e g 88_tc_794 a motion for summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b the moving party has the burden of showing the absence of a genuine issue as to any material fact e g 134_tc_13 for these purposes the party opposing the motion is to be afforded the benefit of all reasonable doubt and the material submitted by both sides must be viewed in the light most favorable to the opposing party that is all doubts as to the existence of an issue of material fact must be resolved against the movant e g 398_us_144 636_f2d_1141 n 7th cir 98_tc_383 background respondent asks for summary_judgment in his favor because the only issue raised in the petition is a challenge to the amounts of petitioner's underlying tax liabilities for the years in issue and respondent argues it is precluded from challenging those liabilities because with respect to those years it received a statutory_notice_of_deficiency deficiency_notice see sec_6330 respondent supports the motion with the declaration of settlement officer gail dickerson who by the declaration states that a deficiency_notice with respect to those years was both mailed and delivered to petitioner at its last_known_address with additional copies mailed to john a gotti and kim m albanese a k a kim m gotti ms gotti mr gotti it appears from the declaration was at that time an officer of petitioner petitioner assigns error to the determination and in support of its assignment avers in part that it had no prior opportunity to dispute its underlying liability because when the deficiency_notice was mailed mr gotti was incarcerated in solitary confinement with limited and restricted access to communications and he did not receive it by the answer respondent admits that mr gotti was incarcerated when the deficiency_notice was mailed he denies for lack of information whether mr gotti was in solitary confinement with restricted access to communications i appeals hearing discussion sec_6320 and sec_6330 provide taxpayers the right to notice and the opportunity for an appeals hearing before the commissioner takes certain steps to collect unpaid taxes at that hearing a taxpayer may raise a challenge to the existence or amount of his underlying tax_liability for any_tax period only if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 in response to respondent's actions to collect unpaid taxes for the years in issue petitioner requested and was granted an appeals hearing before ms dickerson she did not allow petitioner to challenge its underlying tax_liabilities for those years because she determined it had received a deficiency_notice for those years we have jurisdiction to review appeals' determination not to allow petitioner to raise that challenge see sec_6330 ii respondent's argument respondent argues that the declaration establishes that a deficiency_notice for the years in issue was mailed and delivered to petitioner at its last_known_address with copies mailed to both mr and ms gotti at that address and a copy mailed to mr gotti at the metropolitan detention center brooklyn new york where he was incarcerated in fact a copy of a postal service form_3877 attached to the declaration evidences the mailing to petitioner at what we presume to be its last_known_address of a deficiency_notice for the years in issue and a copy of a postal service track confirm statement confirms its subsequent delivery to that address the postal service form_3877 also evidences the mailing to the gottis of six notices of claim disallowance not notices of deficiency for and but not with two of them for and addressed to mr gotti at the detention center and the rest addressed to one or the other of the gottis at the presumed last_known_address there is no evidence that any of the notices of claim disallowance were delivered respondent argues absent direct evidence that the taxpayer actually received the notice_of_deficiency or refused its delivery respondent must rely on the presumptions of official regularity and delivery to meet its burden_of_proof see 114_tc_604 bailey v commissioner tcmemo_2005_241 iii mailbox rule if we are to grant the motion respondent's burden is to show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law whether petitioner a corporation received the deficiency_notice so as to deprive it of the right to raise a challenge to its underlying tax_liabilities at its appeals hearing raises both a question of law what constitutes receipt by a corporation for purposes of sec_6330 and having answered that a question of material fact ie whether it received the notice respondent does not explicitly address the first question ie what for purposes of sec_6330 constitutes receipt by a corporation apparently believing that one of the notices reached the right recipient to satisfy his burden he evokes what in essence is the common_law mailbox rule ie that proof that a letter properly directed was placed in a post office creates a presumption that it reached its destination in usual time and was actually received by the person to whom it was addressed 285_us_427 see also 490_f3d_928 fed cir am jur 2d evidence sec_273 mailbox r ule we have said respondent is entitled to rely upon presumptions of official regularity and delivery where the record reflects proper mailing of the statutory_notice_of_deficiency powers v commissioner tcmemo_2009_229 wl at those presumptions do not establish conclusively that the mailed item arrived but merely create an inference that if challenged raises an issue of fact as to whether the item was actually received see rios f 3d pincite am jur 2d evidence sec_273 see also conn v commissioner tcmemo_2008_186 if the presumption is raised and the taxpayer does not rebut the presumption the court may find that the taxpayer received the notice_of_deficiency iv receipt of the deficiency_notice as to the six notices of claim disallowance mailed to the gottis we need reach neither the question of what constitutes receipt by a corporation nor the question of whether in the face of petitioner's failure to respond to the motion its averments admitted by respondent are a sufficient challenge to deprive respondent of the inference from the mailbox rule that those notices were received by the addressees that is because the notices are described on the postal service form_3877 as notices of claim disallowance so that even if we presume the gottis received them and one or the other of the gottis to be a proper recipient for petitioner there is still a dispute as to the material fact of whether what was received was a copy of the deficiency_notice with respect to the deficiency_notice that he claims was mailed to petitioner respondent can rely on the postal service form_3877 and the postal service track confirm statement to show that the deficiency_notice addressed to petitioner was delivered to what we assume to be its last_known_address and the inference to be drawn from the mailbox rule is that the notice addressed to petitioner was received by it but petitioner is a corporation an artificial person and the question remains whether for petitioner to be precluded by sec_6330 from raising a challenge to its underlying tax_liability someone an individual employed by or acting for petitioner must have received the deficiency_notice in time for it to have acted on it the mailbox rule does not answer that question and sec_6330 does not amplify the receipt requirement sec_301 e q a-e2 proced admin regs however states that for purposes of sec_6330 receipt of a statutory_notice_of_deficiency means receipt in time to petition the tax_court for a redetermination of the deficiency determined in the notice_of_deficiency the regulation suggests and we have held that sec_6330 contemplates actual receipt by the taxpayer kuykendall v commissioner 129_tc_77 moreover the legislative_history of sec_6330 evidences that congress did indeed have in mind the taxpayer's actual receipt of a deficiency_notice see h_r conf rept no pincite 1998_3_cb_747 the validity of the tax_liability can be challenged only if the taxpayer did not actually receive the statutory_notice_of_deficiency if we assume that the term receipt in sec_6330 means actual receipt so as to accord the taxpayer a meaningful and not just a hypothetical opportunity to challenge the commissioner's determination_of_a_deficiency then timely receipt on behalf of a corporation by someone an individual authorized to act for the corporation would seem to be required before the corporation is precluded from raising a challenge to its underlying tax_liability at its appeals hearing indeed respondent may agree with that proposition since he relies on the claim that he issued jag's notice_of_deficiency to john gotti at the jail in which he was incarcerated to support his claim that p ursuant to sec_6330 jag is precluded from challenging the underlying liability in this proceeding both our own analysis and respondent's position with respect to the adequacy of receipt of the deficiency_notice by mr gotti suggest that there is an unresolved question of law as to whether a corporate taxpayer has actually 1h r conf rept no 1998_3_cb_747 is the conference committee report that accompanied h_r 105th cong 2d sess enacted as the internal_revenue_service restructuring and reform act of rra pub_l_no 112_stat_685 rra sec_3401 sec_112 stat pincite added sec_6330 received a deficiency_notice for purposes of sec_6330 if it can show that the notice was not timely received by an individual authorized to act for the corporation and while the inference of receipt to be drawn from the mailbox rule may if unrebutted be sufficient to carry respondent's burden of showing receipt by petitioner of the deficiency_notice we do have the fact admitted by respondent that mr gotti was incarcerated when the notice was mailed he is an officer of petitioner and we assume that he could have acted for petitioner petitioner did not respond to the motion and has not established that mr gotti lacked timely knowledge of the notice and was therefore precluded from acting on it and there was no one else knowledgeable of the notice and able to act on it while for those reasons we might conclude that petitioner has failed to rebut the inference to be drawn from the mailbox rule and thus has failed to show a dispute as to a material issue of fact given the uncertainty as to the relevance of receipt by someone authorized to act for the corporation we are hesitant to and 2although she signed the petition we are uncertain as to ms gotti's status as an owner officer employee or otherwise with respect to petitioner and as to her whereabouts when the deficiency_notice was delivered in passing we note that web-accessible records of the state of new york department of state division of corporations state records ucc contain a record for a j a g brokerage corp nassau county new york but state that the corporation has no registered agent see http www dos ny gov corps bus_entity_search html last visited date will not grant the motion if the case proceeds to trial the parties can assist us in resolving the uncertainties v conclusion for the reasons stated an appropriate order will be issued denying the motion
